Citation Nr: 0118242	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a substantive appeal was timely received with respect 
to a rating decision dated and mailed in June 1964. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted a timely substantive appeal as to a June 1964 
rating decision which denied service connection for a head 
injury and migraine headaches.

Although not certified for appeal, the Board finds that it 
has jurisdiction to address the issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for migraine headaches.  A review of the 
claims file reveals that the RO denied that claim in an 
October 2000 rating decision.  The veteran was notified of 
that decision and his appellate rights by VA letter dated 
that same month.  In October 2000, the RO received the 
veteran's substantive appeal with regard to the issue listed 
on the title page of this decision.  The Board finds that the 
veteran's statements in that substantive appeal as well as 
the statements made during his personal hearing in April 2001 
can reasonably be construed to include a notice of 
disagreement (NOD) as to the October 2000 rating decision, 
and the RO should issue a statement on the case (SOC) on the 
issue as to whether new and material evidence has been 
presented to reopen a claim for service connection for 
migraine headaches.  See Manlicon v. West, 12 Vet. App. 238 
(1999) (an NOD confers jurisdiction on the Board, and the 
next step is for the RO to issue an SOC on the denial of the 
claim).  Therefore, that matter is addressed in the REMAND, 
following the ORDER in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.



2.  A June 1964 rating decision denied service connection for 
a head injury and migraine headaches; the veteran was 
notified of that decision and his appellate rights by VA 
letter dated in June 1964.  

3.  In October 1964, the RO received the veteran's NOD as to 
the June 1964 rating decision, and in December 1964, the RO 
issued a SOC, along with a cover letter explaining the steps 
necessary to complete his appeal, i.e., file a substantive 
appeal, and the time limit for doing so.

4.  In March 1965, the RO issued a supplemental statement of 
the case (SSOC), which reiterated the steps necessary to 
complete the appeal.

5.  Following the December 1964 SOC, the next piece of 
correspondence from the veteran was received in September 
1996 (forwarded to the RO by his Congressional 
representative).


CONCLUSION OF LAW

A timely substantive appeal as to a June 1964 rating decision 
was not received.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be awarded service connection for migraine headaches.  

A review of the facts of this case is set forth as follows.  
In a June 1964 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for migraine 
headaches.  By VA letter dated June 30, 1964, the veteran was 
notified of that rating decision, and a copy of his appellate 
rights was attached, VA Form 4107.  In October 1964, the 
veteran submitted a timely notice of disagreement (NOD) as to 
the June 1964 rating decision.  As such, the RO issued a 
statement of the case (SOC) in December 1964.  Attached to 
the SOC was a letter (also dated in December 1964) explaining 
the steps necessary to complete the appeal.  The letter 
indicated, in summary, that when the veteran returned a 
statement of his argument (substantive appeal) that the case 
would be sent to the Board for review.  The letter further 
stated that if "we do not hear from you in 60 days, we will 
assume you do not intend to complete your appeal and close 
our record."  The record is negative for any response from 
the veteran.  In January 1965, the RO received a buddy 
statement written in support of the veteran's claim.  
Consequently, the RO issued a supplemental statement of the 
case (SSOC) in March 1965.  The cover letter to that SSOC 
reiterated that the veteran should set forth his argument, or 
substantive appeal, on an attached VA Form 1-9 to continue 
his appeal.

The next piece of correspondence received from the veteran 
was forwarded to the RO by his Congressional representative, 
and received at the RO in September 1996.  The letter 
indicated that the veteran sought help in pursuing his claim 
for compensation for his migraine headaches.  In October 
1996, the RO wrote a letter to the veteran explaining that 
although he had submitted a NOD as to the June 1964 rating 
decision, he never pursued his appeal and the decision became 
final.  The RO also informed the veteran that he could reopen 
his appeal at any time by submitting new and material 
evidence that supports his contentions that his headaches 
were the result of an in-service injury.  The veteran 
expressed disagreement with the RO's actions, and initiated 
this appeal.  

According to VA law, appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished.  38 U.S.C.A. 
§ 7105(a).  Except in the case of simultaneously contested 
claims, a substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  The 
date of mailing of the statement of the case will be presumed 
to be the same as the date of the statement of the case and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a).  

In the present case, a substantive appeal was not received as 
to the June 1964 rating decision.  When the veteran was 
mailed the December 1964 SOC, he was clearly informed that he 
must submit a substantive appeal to complete his appeal.  He 
was provided a VA Form 1-9, and notified of the time period 
to file his substantive appeal.  He was provided an 
additional opportunity to submit a substantive appeal when he 
was sent the SSOC in March 1965.  However, the veteran did 
not respond to either the SOC or the SSOC.  In fact, the next 
piece of correspondence from the veteran in the claims file 
was forwarded to the VA by the veteran's Congressional 
representative, over 30 years after the June 1964 rating 
decision.  That statement clearly does not fall into the 
pertinent time period for filing a substantive appeal.

There is no dispute in this case that the veteran did not 
file a substantive appeal as to the June 1964 rating 
decision.  In April 2001, the veteran appeared at a hearing 
before the undersigned, and confirmed that when his claim was 
denied in 1964, he did not pursue or perfect an appeal at 
that time.  According to the veteran, he began the process 
again in 1996, with a letter to his Congressman.  The veteran 
stated that he thought the issue being considered was whether 
he had submitted new and material evidence to reopen his 
claim for service connection for migraine headaches.  As 
such, the Board must conclude that no timely substantive 
appeal was filed, and the appeal as to this issue is 
dismissed.  See 38 C.F.R. § 20.302(a); Sabonis v. Brown, 6 
Vet. App. 426 (1994)(where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, 
effective for claims filed on or after November 9, 2000.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, as this 
appeal was denied on the basis of the law, and not the facts, 
the VCAA does not appear to have an impact on the outcome of 
this claim.  In addition, the Board notes that the veteran 
was advised by the RO of the basis for the denial of his 
claim and further development is not indicated to be 
necessary to decide the current issue on appeal.  As to the 
veteran's underlying claim for service connection for 
migraine headaches, that matter is addressed in the REMAND, 
following the ORDER below.  


ORDER

A timely substantive appeal as to the June 1964 rating 
decision was not filed, the appeal as to this issue is 
dismissed.


REMAND

As noted in the Introduction to this decision, the Board 
finds that the veteran's October 2000 substantive appeal 
(filed for the timeliness issue) contains language that can 
reasonably construed as a notice of disagreement (NOD), as to 
the October 2000 rating decision, which found that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for migraine headaches.  
However, the RO has not yet issued a statement on the case 
(SOC) on that issue.  See Manlicon, 12 Vet. App. 238.  The 
failure to issue a Statement of the Case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995); see also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  After the RO has been given the opportunity to 
cure such a defect, the claim will be returned to the Board 
only if the veteran perfects his appeal in a timely manner.  
Smallwood v. Brown, 10 Vet.App. 93, 97 (1997); see also In re 
Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) ("absent 
an NOD, an SOC and a Form 1-9 [substantive appeal], the BVA 
was not required--indeed, it had no authority--to proceed to 
a decision") (citation omitted).  

Additionally, the Board notes that there was a significant 
change in the law pertaining to veteran's benefits, which 
took place during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary 

to substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the impact of 
this new law on the present case has not yet been examined. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED so that the following 
actions may be taken:

1.  The RO is requested to review the 
veteran's claim and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

2.  The veteran and his representative 
should be furnished a statement of the 
case addressing the issue of whether new 
and material evidence has been presented 
to reopen a claim for service connection 
for migraine headaches.  They must also 
be afforded an opportunity to perfect an 
appeal of the RO's denial of this issue 
by submitting a substantive appeal in 
response thereto.  The RO should advise 
the veteran and his representative that 
the claims file will not be returned to 
the Board for appellate consideration of 
his claim following the issuance of the 
Statement of the Case unless he perfects 
his appeal.  If the veteran perfects his 
appeal, the case should be returned to 
the Board.

The purpose of this REMAND is to ensure that due process 
requirements have been satisfied, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 



